DETAILED ACTION
This action is responsive to the following communication:  Amendment filed 11/16/2020. This action is made final.
Claims 31-58 are pending in the case.  Claims 31, 38, 45 and 52 are independent claims. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-37 are rejected under 35 U.S.C 101 because claimed invention is directed to non-statutory subject matter.  

With regard to claim 31, this claim is directed to a storage device comprising instructions to perform steps when executed by a processor, however, these steps can merely be software components (see para 0028 of the instant published application).  Claim does not include any hardware component that is tied with the features recited in the claim. As such, the storage device is reasonably interpreted as software per se.
Accordingly, the recited “apparatus” of Claim 26 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.

Claims 32-37 fail to resolve the deficiencies of claim 31; therefore are also rejected.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112, second paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 45-51  are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 45, Claim elements recited in the claim is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. In the specification there is no corresponding structure for the claimed elements. 
Claims 46-51 are rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 31-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klug et al (US Patent Application Publication 2008/0231926 A1 hereinafter Klug) in view of Kutliroff et al (US Patent Application Publication 2012/0327125 A1hereinafter Kutliroff hereinafter YYYY) in view of RIMON et al (US Patent Application Publication 2011/0279397 A1 hereinafter Rimon)

With regard to claims 31, 38, 45, 52, Klug teaches at least one storage device, a system, a system, a method respectively, comprising instructions that, when executed, cause at least one processor to at least:
access first data, the first data based on one or more outputs of one or more sensors of a plurality of sensors in response to a first movement of a first finger of a hand of a user relative to another finger of the hand to indicate a first interaction with content on a display screen <sensor is used to detect movement of a finger para 0031, see fig 3 finger interacting with an object displayed on a display para 0059>; 
determine a first orientation of the first finger relative to the content based on the first data <fig 3, fig 4 show orientation of the finger based on data pointing to the object para 0059-0060>3; 
access second data, the second data based on one or more outputs of the one or more sensors of the plurality of sensors in response to a second movement of the first finger of the hand of the user relative to the other finger of the hand to indicate a 
determine a second orientation of the first finger relative to the content based on the second data, the second orientation corresponding to a change in orientation of the first finger relative to the first orientation <fig 3 , 4 show different orientation of index finger fig 3 item 213>; 
Klug does not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Kutliroff teaches
cause display of a first visual representation of the first finger on the display screen to illustrate the first interaction with the content based on the first orientation of the first finger, the first visual representation to depict the hand of the user including the first finger <finger movements of a hand can be shown on a display to provide feedback para 0039-0041>;
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Klug and Kutliroff before him/her at the time the invention was made, to modify the teachings of Klug to include the teachings of Kutliroff, in order to obtain limitations taught by Kutliroff.  One would have been motivated to make such a combination because it provides a visual feedback of a gesture being performed by the user.
Although Klug teaches cause display of a second visual representation of the first finger on the display screen to illustrate the second interaction with the content based on the second orientation of the first finger, the second visual representation to depict 
Klug, Kutilroff do not appear to explicitly teach 
 at least a portion of the second visual representation of the first finger to be illuminated relative to a corresponding portion of the first visual representation of the first finger in response to the change in orientation of the first finger
In the same field of endeavor, Rimon teaches at least a portion of the second visual representation of the first finger to be illuminated relative to a corresponding portion of the first visual representation of the first finger in response to the change in orientation of the first finger <fig 4 shows brightness of the finger tip to detect and perform gestures para 0072>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Klug, Kutliroff, Rimon before him/her at the time the invention was made, to modify the teachings of Klug, Kutilroff to include the teachings of Rimon, in order to obtain limitations taught by Rimon.  One would have been motivated to make such a combination because it provides a visual feedback of a gesture being performed using fingers of a hand by the user.
In addition, Klug teaches
memory (claim 38) - para 0080, fig 7;
at least one processor to execute instructions (claim 38) – para 0080, fig 7.

With regard to claims 32, 39, 46 and 53, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Kutliroff teaches 

With regard to claims 33, 40, 47 and 54, these claims depend upon claims 32, 39, 46 and 53 respectively, which are rejected above. In addition, Kutliroff teaches wherein the first visual representation is to depict the first finger and a second finger of the hand in the grasp gesture <figs 3B-3E para 0040, 0046>.
  
With regard to claims 34, 41, 48 and 55, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the instructions when executed, further cause display of a third visual representation of a finger of a second hand of the user on the display screen with the first visual representation <gestures using both hands can be performed para 0063>.  See also Kutliroff para 0041, both hands and fingers can be used.
 
With regard to claims 35, 42, 49 and 56, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the first interaction corresponds to a point gesture of the first finger relative to the content <fig 3 item 380 shows a point gesture>.
  
With regard to claims 36, 43, 50 and 57, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein 
  
With regard to claims 37, 44, 51 and 58, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the first data includes light tracking data <light sensors can be used para 0053>.

Response to Arguments
Applicant's arguments filed on September 22, 2016 have been fully considered but are moot in view of the new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142